Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 and 24-36 are rejected under 35 U.S.C. 103 as being unpatentable over Noyens et al. (PG Pub. 2010/0206607) in view of Menashi et al. (US Patent 5,654,357) in view of Schuch et al. (PG Pub. 2007/0203284).
Regarding claim 21-22 and 24, Noyens et al. teach a process for preparing a semiconductive polymer composition comprising the steps of introducing 30-90 wt% of a polymer and 0-8 wt% additives in a mixer device and mixing the polymer component and additives at elevated temperature such that a polymer melt is obtained. Carbon black is then added in an amount of 10-60 wt% having a mass pellet strength according to ASTM D1937-13 of from 50-250N and further mixing of the polymer melt to obtain a semiconductive polymer mixture. Noyens et al. teach extruding and pelletising the obtained polymer mixture.
Noyens is silent regarding the mass pellet strength (MPS). However, Menashi teaches mass pellet strength as shown in Table 4 of Menashi, that overlaps with the claimed range with the motivation to use said MPS to achieve a balance of dispersibility and strength. It would have been obvious to one of ordinary skull in the art at the time of the invention to use the 
The previous combination is silent regarding the claimed average pellet size, average value of individual pellet hardness and the average value hardness for the 5 hardest pellets. However, Schuch et al. teach the claimed average pellet size and average value individual pellet hardness in order to use the pellet in a polymer mixture and obtain goad dispersibility, good flow and storage properties [Abstract and Table 3]. Schuch et al. teach the hardness of the pellets should be low but high enough to provide good flow and storage properties and achieve dispersion. Further, it would have been obvious for one of ordinary skill in the art to arrive at the claimed hardness and the average value hardness for the 5 hardest pellets as claimed through routine experimentation. lt would have been obvious for one of ordinary skill in the art at the time of the invention to employ the average pellet size, pellet hardness as taught by Schuch et al. in the previous combination in order to use the pellet in a polymer mixture and obtain good dispersibility, good flow and storage properties and arrive at the claimed invention.
Regarding claim 25, modified Noyens teaches the composition of claim 21 as stated above. Noyens teaches that the oil adsorption number of 106-116 ml/100 g (ASTM D-2414) (paragraph (0103)). lt has been held that obviousness exists where the claimed ranges overlap or the claimed ranges disclosed by the prior art. In re Wertheim, 541 F.2d 257, 191 USPQ 90 CCPA 1976) In re Woodruff, 919 F.2d 1575, 16 USPO2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 (1). Therefore, the claimed range of 100 to 150 cm3/100 g overlaps the range disclosed by the prior art of 106-116 m1/100 g. It is further noted the claimed DBP of ASTM 2414-13 is considered to be met by the ASTM 2414-01 DBP of Noyens and further that the 
Regarding claim 26, Modified Noyens teaches the composition of claim 21 as stated above. Noyens teaches that the composition comprised a surface smoothness as measured according to the surface smoothness analysis using a tape sample and less than 3.4 particles per m2 having a width of larger than 150 pm at the half height of said particle protruding, and measured, from the tape surface as the base line, having a particle size larger than 150 pm, less than 1.0 particles per m2 having a width of larger than 200 pm at the half height of said particle protruding and measured from the tape surface as the base line (paragraph (0107)).
Regarding claim 27, Modified Noyens teaches the composition of claim 21 as stated above. Noyens teaches that the CB (carbon black) (b) is preferably furnace carbon black as defined above (paragraph 0024). pressure radical polymerization) and well known as low density polyethylene (LDPE) homopolymer, or copolymer, which is referred herein as LDPE homo- or copolymer, or a linear polyethylene homo- or copolymer produced.
Regarding claims 28-30, Modified Noyens teaches the composition of claim 21 as stated above. Noyens teaches that the polymer component {a} of said semiconductive polymer composition is preferably a polyolefin, more preferably a polymer of an alpha-olefin which includes a homopolymer of ethylene or copolymer of ethylene with one or more comonomers, which is selected from a branched polyethylene homo- or copolymer produced at high pressure by free radical initiated polymerisation (referred to as high pressure radical polymerization) and well known as low density polyethylene (LDPE) homopolymer, or copolymer, which is referred herein as LDPE homo-ho or copolymer, or a linear polyethylene homo- or copolymer produced by low pressure polymerisation using a coordination catalyst, 
Regarding claim 31, Modified Noyens teaches the composition of claim 21 as stated above. Noyens teaches that the preferred polymer component (a) of the invention is said polyethylene as defined above and is more preferably said LDPE homo or copolymer which may optionally have an unsaturation that can preferably be provided by copolymerising ethylene with at least one polyunsaturated comonomer (paragraph 0029).
Regarding claim 32, Modified Noyens teaches the composition of claim 21 as stated above. Noyens teaches that the preferred polymer component (a) of said semiconductive polymer composition is said LDPE copolymer, more preferably is a LDPE copolymer, wherein the comonomer is selected from one or more of polar comonomer(s) (paragraph 0035).
 Regarding claim 33, Modified Noyens teaches the composition of claim 32 as stated above. Noyens teaches that the preferred polymer component (a) of said semiconductive polymer composition is said LDPE copolymer. more preferably is a LDPE copolymer, wherein the comonomer is selected from one or more of polar comonomer(s) and may optionally comprise an unsaturation provided preferably by copolymerising ethylene with at least one polyunsaturated comonomer(s} and/or by using a chain transfer agent, such as propylene, as defined above, which LDPE copolymer is referred herein as LDPE copolymer of ethylene with at least polar comonomer(s), and is most preferably an LDPE copolymer of ethylene and at least polar comonomer(s) (paragraph 0035). Noyens teaches that the polar comonomer(s) in said LDPE copolymer of ethylene with at least polar comonomer(s) for said semiconductive 
Regarding claim 34, Modified Noyens teaches the composition of claim 32 as stated above. Noyens teaches that the content of polar comonomer in said LDPE copolymer of ethylene with at least polar comonomers) as defined above, that is most preferable as said polymer component (a)is not limited and may be preferably of 0.5 to 35 wt % (paragraph 0043).
Regarding claim 35, Modified Noyens teaches the composition of claim 21 as stated above. Noyes teaches that the MFR21, of said polymer composition may typically be at least 0.01 2/10 min, suitably at least 0.5 g/10 min, preferably at least 1.0 g/10 min, more preferably at least 2.0 g/10 min, even more preferably at least 3.0 g/10 min, when measured according to PSQL133, 2.16 kg load, 190° C (paragraph 0045). Noyens teaches that the upper limit MFR21 of said polymer composition is not limited and may be e.g. up 50 g/10 min, such as up to 30 g/10 min, preferably up to 20 g/10 min, more preferably up to 15 g/l0 min, when determined as defined above (paragraph 0045).
Regarding claim 36, Modified Noyens teaches the composition of claim 32 as stated above. Noyens teaches that the semiconductive polymer composition is cross-linkable via radical reaction or crosslinking via silane groups (paragraph 0047).
Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. Applicant points out that the pellet size of the examples of Noyens is different than that of the examples of the present specification and that such is significant. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant is advised to specifically detail why the claims are differentiated over the cited art including if Applicant is-22 arguing unexpected results, please provide data for such along with arguments detailing why the claims are patentable over the cited art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.